211 S.W.3d 103 (2006)
EAST END TRANSFER & STORAGE, INC., et. al., and North American Specialty Insurance Company, Plaintiffs/Respondents,
v.
The TRAVELERS INDEMNITY COMPANY OF ILLINOIS, and American Guarantee & Liability Insurance Company, Defendants, and
Unigroup, Inc., and United Vanlines, L.L.C., and Vanliner Insurance Company, Defendants/Appellants.
No. ED 86576.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
Motion for Rehearing and/or Transfer Denied July 26, 2006.
Case Transferred September 26, 2006.
Case Retransferred January 30, 2007.
Original Opinion Reinstated February 7, 2007.
James W. Erwin, Belleville, IL, Adrian Philipp Sulser-co-counsel, Thomas Michael Buckley-co-counsel, Matthew J. Darrough-co-counsel, St. Louis, MO, for Vanliner Insurance Company.
Robert James Selsor, Graham L. Day-co-counsel, St. Louis, MO, for United Van Lines and Unigroup, Inc.
Russell F. Watters, Thomas Michael Ward-co-counsel, St. Louis, MO, for North American Specialty Insurance Company.
Theodore Joseph Macdonald, Jr., Bharat Varadachari-co-counsel, St. Louis, MO, for Travelers Indemnity.
Bradley Joseph Baumgart, Michael Edward Brown-co-counsel Kansas City, MO, Fairfax Jones-co-counsel, St. Louis, MO, for American Guarantee & Liability Insurance.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2006.
Case Transferred to Supreme Court September 26, 2006.
Case Retransferred to Court of Appeals January 30, 2007.

ORDER
PER CURIAM.
This appeal arises out of two consolidated cases litigating the proper allocation of insurance coverage for personal injury claims filed by two families after two separate automobile accidents involving hauling agents and lessors of United Van Lines, LLC (UVL). Vanliner Insurance Company appeals from the circuit court's grant of summary judgment in favor of North American Specialty Insurance Company (North American). UVL and Unigroup, Inc. appeal from the trial court's denial of their motion for summary judgment. We have reviewed the briefs of the parties and the record on appeal and conclude that North American is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp. 854 S.W.2d 371, 376 (Mo.banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).